Citation Nr: 0427305	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  03-25 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for degenerative changes 
lumbar spine, status post hemilaminectomy and medial 
facetectomy of L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel

INTRODUCTION

The veteran had active service from February 1971 to February 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

This appeal is being REMANDED to the RO, via the Appeals 
Management Center in Washington, DC; and VA will provide 
notice if further action is required on appellant's part.


REMAND

Upon review of the record, it is determined that additional 
development is needed on the issue of service connection for 
degenerative changes lumbar spine, status-post 
hemilaminectomy and medial facetectomy of L5-S1.  

The record shows that the veteran is in receipt of Social 
Security Administration (SSA) disability benefits due to low 
back problems; while some of the SSA records are of record, 
specifically a copy of the SSA decision granting benefits to 
the veteran is of record, which includes a list of the 
evidence consider in granting the favorable decision to the 
veteran, however, to fully develop the veteran's claim, the 
actual medical records associated with the grant of 
disability benefits may be beneficial in evaluating the 
veteran's claim, therefore the medical records upon which it 
was based should be obtained.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

A review of the favorable SSA decision reflects that the 
following medical records are potentially relevant to the 
veteran's claim of service connection:  Emergency Room 
Records dated December 12, 1998 from Wythe County Community 
Hospital; Medical records for the period July 20, 1999 to 
February 23, 2000; Blue Ridge Rehabilitation Services, Inc. 
dated from August 13, 1999 to March 10, 2000; Outpatient 
records dated from July 2, 1999 to April 2000 from Wythe 
County Community Hospital; Medical records for the period 
July 2, 1999 to August 14, 2000 and July 2, 1999 to February 
26, 2001 from R. Harron, M.D.; Medical records for the period 
December 11, 1998 to March 3, 2001 from H. Smith, M.D.; 
Report from Dr. H. Smith dated January 5, 2000; and 
Vocational Evaluation by the Department of Rehabilitation 
Services dated November 20, 2000.  These records have not 
been associated with the claims file.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should contact SSA and obtain 
legible copies of the medical records 
upon which the February 2002 decision 
that awarded disability benefits to the 
veteran was based.  All records must be 
associated with the claims folder.  The 
veteran's assistance in obtaining these 
records should be solicited as needed.

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated him for 
the back disability and whose records 
have not been submitted to the RO.  
Thereafter, the RO should obtain copies 
of all records that have not already been 
obtained, including any VA treatment 
records.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  

3.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If, based on a 
review of the records obtained it is 
concluded that additional medical 
examination or opinion is needed, such 
arrangements should be made.  Thereafter, 
if the action taken remains adverse to 
the veteran in any way, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC).

The SSOC should additionally include a 
discussion of all evidence and legal 
changes shown since the supplemental 
statement of the case was issued.  The 
veteran and his representative should 
then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




